REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 22 February 2022 are persuasive. The following limitations in independent claim 1 including: “setting a reserved word set including a basic reserved word preset by an administrator and expressed by degrees of association of the representative attribute keyword; storing degrees of object-representative attribute keyword association corresponding to object item-representative attribute keyword pairs consisting of the object item and the representative attribute keyword that modifies or describes the object item; storing degrees of basic reserved word-representative attribute keyword association corresponding to basic reserved word-representative attribute keyword pairs by using association weights corresponding to representative attribute keyword-subordinate keyword pairs and degrees of basic reserved word-subordinate keyword association corresponding to basic reserved word-subordinate keyword pairs; acquiring a received reserved word input by a user terminal… providing an object item based on the degree of received reserved word-object association corresponding to the pair of the received reserved word and each object item, 2Application No. 16/044,275Attorney Docket No. 38886UArt Unit 2168 Response to Final Office Action mailed November 23, 2021wherein, before the step of storing the degrees of basic reserved word-representative attribute keyword association, a subordinate keyword, the association weight corresponding to the pair of the representative attribute keyword and the subordinate keyword, and the degree of basic reserved word-subordinate keyword association corresponding to the pair of the reserved word and the subordinate keyword are each determined, and wherein the step of storing the degrees of basic reserved word-representative attribute keyword association comprises determining and storing the degrees of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168